Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.
Information Disclosure Statement (IDS)
Prior art Yang et al. (CN 206095267 U) has been struck-through on the IDS dated 09/26/2022.  The Examiner has translated the document and cited Yang on the PTO-892 form.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–2, 5 and 8–10 are rejected under 35 U.S.C. 103 as being unpatentable over Takaishi et al. (USPN 5570015) in view of Yang et al. (CN 206095267 U - Translated), in further view of Apel et al. (USPN 5609184) as best understood.
Regarding Claim 1, Takaishi et al. discloses an actuator comprising: a main body which delimits a kinematic chamber (Fig. 22, where the kinematic chamber is the area bounded by elements 1, 2 and 4) inside which a valve or a relative drive mechanism (3) of the valve is at least partially housed, a closing lid (4) that can be associated to close the kinematic chamber of the main body (1 and 2), in which the throttle body (1 and 2) contains a position sensor (7), of the magnetic or magneto-resistive type (Col. 1, Lines 22–30), facing a valve including a slider (9) or of a component of said drive mechanism so as to read the position of said slider and therefore of the relative valve or of the relative component of the drive mechanism (Col. 1, Lines 45–60), wherein the closing lid is provided with a screening device (5) of electromagnetic fields for the position sensor and the slider, positioned near the position sensor (Col. 1, Lines 26–33, where the screening device is an electrically insulating plate), on the side opposite the kinematic chamber with respect to the position sensor, wherein the screening device comprises a screening plate fixed to the closing lid (Fig. 22), the plate covers an area greater than or equal to the area of the slider or sensitive element and is arranged coaxially to a magnetization center of the slider which comprises a magnet (Fig. 22), the plate performs a support function of the position sensor so as to be substantially in contact with the position sensor, but does not disclose wherein the plate is at least partially embedded within the closing lid or the plate is made of ferromagnetic and thermally conductive material and is connected to the body so as to remove thermal energy from the position sensor.  
Yang teaches the plate (7) partially embedded within a substrate (Fig. 1) in order to ensure that the plate is “reliably fixed.”  Paras. 8 and 10. 
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the location of the plate of Takaishi with a location that is embedded in the lid as taught by Yang in order to ensure that the plate is accurately located.
Per the Takaishi–Yang combination, Takaishi’s plate (5) is partially embedded within Takaishi’s closing lid (4) in a manner shown in Yang Fig. 1.
Apel teaches using a conductive thermoplastic in order to enhance the material properties of the element such that it can be utilized in various environments.  Due to the plastic’s properties the material is capable of withstanding stressors like “impact, heat, moisture, etc.” This is a result of its properties “ductility, elasticity, and permanence” (Col. 2, Lines 28-36), making it an ideal material to use.  
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the plate of the Takaishi–Hayashi combination with a material as taught by Apel in order to enhance the material properties of the element such that it can be utilized in various environments. Due to the plastic’s properties the material is capable of withstanding stressors like “impact, heat, moisture, etc.” This is a result of its properties “ductility, elasticity, and permanence” (Col. 2, Lines 28-36), making it an ideal material to use.
The Takaishi–Yang–Apel combination teaches the plate is made of ferromagnetic and thermally conductive material and is connected to the body so as to remove thermal energy from the position sensor.  
Regarding Claim 2, the Takaishi–Yang–Apel combination teaches the position sensor (Takaishi 7) is fixed to the closing lid (Takaishi 4), as seen in Takaishi figure 21.  
Regarding Claim 5, the Takaishi–Yang–Apel combination teaches the plate being constructed of materials that prevent the distortion of the magnetic field, but does not disclose the plate comprising glass fibres screening external electromagnetic fields.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use glass fibres in the screening material with the invention of the Takaishi–Yang–Apel combination, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP §2144.07.
Regarding Claim 8, the Takaishi–Yang–Apel combination does not explicitly teach the plate being made of metallic material.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use metallic material for the plate with the invention of the Takaishi–Yang–Apel combination, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP §2144.07.
Regarding Claim 9, the Takaishi–Yang–Apel combination teaches the plate (Takashi 5), but does not teach the plate having a thickness greater than or equal to 0.25 mm.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a plate thickness that is sufficient to achieve the desired requirements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP §2144.05(I).  
Regarding Claim 10, the Takaishi–Yang–Apel combination teaches the plate (Takashi 5), but does not teach the plate fixed to the closing lid by a fastening mechanism arranged in a perimetral position.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to affix the plate to the closing lid by any means since it has been held that “choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success”. MPEP §2143(I)(E).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753